


Exhibit 10.2


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”), is entered into as of November 29,
2012 (the “Effective Date”), by and between Pacira Pharmaceuticals, Inc., a
California corporation (the “Company”), and Kristen Williams (the “Employee”).
RECITALS
WHEREAS, the Company wishes to employ the Employee, and the Employee desires to
continue to be employed by the Company, for such purpose and upon the terms and
conditions hereinafter provided; and
WHEREAS, the parties wish to establish the terms of the Employee’s future
employment with the Company and set out fully their respective rights,
obligations and duties.
AGREEMENT
In consideration of the promises and the terms and conditions set forth in this
Agreement, the parties agree as follows:
1.    Title and Capacity. The Company hereby agrees to continue to employ the
Employee, and the Employee hereby accepts continued employment with the Company,
under the terms set forth in this Agreement. The Employee will serve as the
Corporate Counsel and shall perform such duties as are ordinary, customary and
necessary in such role. The Employee will report directly to the Chief Financial
Officer of the Company. The Employee shall devote her full business time, skill
and attention to the performance of her duties on behalf of the Company. The
Company acknowledges that the permanent residence of Employee is not within
daily commuting distance of, and therefore Employee has no attendance
obligations to, any of the Company’s corporate offices.
2.    Compensation and Benefits.
(a)    Salary. The Company agrees to pay the Employee an annual base salary of
Two Hundred Eighteen Thousand Eight Hundred Dollars ($218,800) payable in
accordance with Company’s customary payroll practice (the “Base Salary”). The
Employee’s Base Salary shall be reviewed periodically by the Board of Directors
of the Company (the “Board”); provided, however, that any such review will not
necessarily result in an adjustment to the Employee’s Base Salary. Any change in
the Employee’s Base Salary must be approved by the Board.
(b)    Bonus. The Employee is eligible to receive, in addition to the Base
Salary and subject to the terms hereof and at the full discretion of the Board,
a targeted incentive bonus of thirty percent (25%) of Base Salary (the “Targeted
Incentive Bonus”). The Targeted Incentive Bonus shall be based on the Employee’s
and the Company’s performance during the applicable fiscal year, as determined
by the Board. The Targeted Incentive Bonus criteria or “goals” will be
determined by agreement between the Board and the Employee at beginning of each
fiscal year. The award of the Target Incentive Bonus may be in an amount either
above or below the amount specified by the Board at the beginning of each fiscal
year based on the ultimate performance assessed by the Board.
Targeted Incentive Bonuses shall be determined and approved by the Board in its
sole discretion.
All salary and bonuses shall be subject to all applicable withholdings and
deductions.
(c)    Stock Options. Any equity incentives, if any, shall be determined by the
Board (or a committee thereof) in its sole discretion. All share figures shall
be subject to adjustment for stock splits, stock dividends, stock combinations,
recapitalizations and similar events.
(d)    Benefits. The Employee (and, where applicable, the Employee’s qualified
dependents) will be eligible to participate in health insurance and other
employee benefit plans and policies established by the Company for its executive
team from time to time on substantially the same terms as are made available to
other such employees of the Company generally. The Employee’s participation (and
the participation of the Employee’s qualified dependents) in the Company’s
benefit plans and policies will be subject to the terms of the applicable plan
documents and the Company’s generally applied policies, and the Company in its
sole discretion may from time to time adopt, modify, interpret or discontinue
such plans or policies.




--------------------------------------------------------------------------------




(e)    Expenses. The Company will reimburse the Employee for all reasonable and
necessary expenses incurred by the Employee in connection with the Company’s
business, in accordance with the applicable Company policy as may be amended
from time to time.
(f)     Vacation and Holidays. The Employee shall be eligible for twenty (20)
days’ paid vacation/flexible time off per calendar year subject to the
applicable terms and conditions of the Company’s vacation policy and applicable
law.
(g)    Termination of Benefits. Except as set forth in Section 3 or as otherwise
specified herein or in any other agreement between the Employee and the Company,
if the Employee’s employment is terminated by the Company for any reason, with
or without Cause (as defined below), or if the Employee resigns the Employee’s
employment voluntarily, with or without Good Reason (as defined below), no
compensation or other payments will be paid or provided to the Employee for
periods following the date when such a termination of employment is effective,
provided that any rights the Employee may have under the Company’s benefit plans
shall be determined under the provisions of such plans. If the Employee’s
employment terminates as a result of the Employee’s death or disability, no
compensation or payments will be made to the Employee other than those to which
the Employee may otherwise be entitled under the benefit plans of the Company.
3.    Compensation and Benefits Upon Termination of Employment. Upon termination
of the Employee’s employment (such date of termination being referred to as the
“Termination Date”), the Company will pay the Employee the compensation and
benefits as described in this Section 3.
(a)    General Benefits Upon Termination. The Company will pay the Employee on
or about the Termination Date all salary and vacation/personal time off pay, if
any, that has been earned or accrued through the Termination Date and that has
not been previously paid.
(b)     Termination without “Cause” or for “Good Reason”. In the event that the
Company terminates the Employee’s employment without Cause (as defined below)
or, in the event the Employee terminates her employment for Good Reason (as
defined below), in each case, (i) the Employee shall be entitled to receive (A)
continuing payments of the then effective Base Salary for a period of nine (9)
months beginning on the Payment Commencement Date and payable in accordance with
the Company’s payroll policies and (B) the benefits set forth in Section 3(e),
and (ii) the Employee shall be entitled to acceleration of vesting of such
number of Option Shares as would have vested in the nine (9) month period
following the Termination Date had the Employee continued to be employed by the
Company for such period, provided, however that in each case the receipt of such
payments and benefits is expressly contingent upon the Employee’s execution and
delivery of a severance and release of claims agreement drafted by and
satisfactory to counsel for the Company (the “Release”) which Release must be
executed and become effective within sixty (60) days following the Termination
Date. The payments and benefits shall be paid or commence on the first payroll
period following the date the Release becomes effective (the “Payment
Commencement Date”).  Notwithstanding the foregoing, if the 60th day following
the Termination Date occurs in the calendar year following the termination, then
the Payment Commencement Date shall be no earlier than January 1st of such
subsequent calendar year. The provision of payments and benefits pursuant to
this Section shall be subject to the terms and conditions set forth on Exhibit
A.
(c)    Termination without “Cause” or for “Good Reason” Prior to or Following a
Change of Control. In the event that the Company terminates the Employee’s
employment without Cause (as defined below) or, in the event the Employee
terminates her employment for Good Reason (as defined below), in each case,
within thirty (30) days prior to, or twelve (12) months following, the
consummation of a Change of Control, then (i) the Employee shall be entitled to
receive (A) continuing payments of the then effective Base Salary for a period
of nine (9) months beginning on the Payment Commencement Date and payable in
accordance with the Company’s payroll policies and (B) the benefits set forth in
Section 3(e), and (ii) acceleration of vesting of one hundred percent (100%) of
the then unvested Option Shares, provided, however that in each case: (x), the
receipt of such payments and benefits is expressly contingent upon the
Employee’s execution and delivery of a Release as described above drafted by and
satisfactory to counsel for the Company, which Release must be executed and
become effective within sixty (60) days following the Termination Date. The
provision of payments and benefits pursuant to this Section shall be subject to
the terms and conditions set forth in Exhibit A.
(d)    Definitions.
(i)    “Change of Control” means (A) a merger or consolidation of either the
Company or Pacira, Inc., a Delaware corporation (“Parent”) into another entity
in which the stockholders of the Company or Parent (as applicable) do not
control fifty percent (50%) or more of the total voting power of the surviving
entity (other than a reincorporation merger); (B) the sale, transfer or other
disposition of all or substantially all of the Company’s assets in liquidation
or dissolution of the Company; or (C) the sale or transfer of more than fifty
percent (50%) of the outstanding voting stock of the Company. In the case of
each




--------------------------------------------------------------------------------




of the foregoing clauses (A), (B) and (C), a Change of Control as a result of a
financing transaction of the Company or Parent shall not constitute a Change of
Control for purposes of this Agreement
(ii)    “Cause” means (A) the Employee’s failure to substantially perform her
duties to the Company after there has been delivered to the Employee written
notice setting forth in detail the specific respects in which the Board believes
that the Employee has not substantially performed her duties and, if the Company
reasonably considers the situation to be correctable, a demand for substantial
performance and opportunity to cure, giving the Employee thirty (30) calendar
days after she receives such notice to correct the situation; (B) the Employee’s
having engaged in fraud, misconduct, dishonesty, gross negligence or having
otherwise acted in a manner injurious to the Company or in intentional disregard
for the Company’s best interests; (C) the Employee’s failure to follow
reasonable and lawful instructions from the Board and the Employee’s failure to
cure such failure after receiving twenty (20) days advance written notice; (D)
the Employee’s material breach of the terms of this Agreement or the Employee
Proprietary Information and Inventions Assignment Agreement or any other similar
agreement that may be in effect from time to time; or (E) the Employee’s
conviction of, or pleading guilty or nolo contendere to, any misdemeanor
involving dishonesty or moral turpitude or related to the Company’s business, or
any felony.
(iii)    “Good Reason” means the occurrence of any one or more of the following
events without the prior written consent of the Employee: (A) any material
reduction of the then effective Base Salary other than in accordance with this
Agreement or which reduction is not related to a cross-executive team salary
reduction; (B) any material breach by the Company of this Agreement; or (C) a
material reduction in the Employee’s responsibilities or duties, provided that
in the case of clause (C), a mere reassignment following a Change of Control to
a position that is substantially similar to the position held prior to the
Change of Control transaction shall not constitute a material reduction in job
responsibilities or duties; provided, however, that no such event or condition
shall constitute Good Reason unless (x) the Employee gives the Company a written
notice of termination for Good Reason not more than ninety (90) days after the
initial existence of the condition, (y) the grounds for termination (if
susceptible to correction) are not corrected by the Company within thirty
(30) days of its receipt of such notice and (z) the Termination Date occurs
within one (1) year following the Company’s receipt of such notice.
(e)    Benefits Continuation. If the Employee’s employment is terminated
pursuant to Section 3(b) or Section 3(c) and provided that the Employee is
eligible for and elects to continue receiving group health and dental insurance
pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq., the Company will,
for a twelve (12) month period following the Payment Commencement Date (the
“Benefits Continuation Period”), continue to pay the share of the premium for
such coverage that is paid by the Company for active and similarly-situated
employees who receive the same type of coverage.  The remaining balance of any
premium costs shall be paid by the Employee on a monthly basis for as long as,
and to the extent that, the Employee remains eligible for COBRA continuation. 
Notwithstanding the above, in the event the Employee becomes eligible for health
insurance benefits from a new employer during the Benefits Continuation Period,
the Company’s obligations under this Section 3(e) shall immediately cease and
the Employee shall not be entitled to any additional monthly premium payments
for health insurance coverage.  Similarly, in the event the Employee becomes
eligible for dental insurance benefits from a new employer during the Benefits
Continuation Period, the Company’s obligations under this Section 3(e) shall
immediately cease and the Employee shall not be entitled to any additional
monthly premium payments for dental insurance.  The Employee hereby represents
that she will notify the Company in writing within three (3) days of becoming
eligible for health or dental insurance benefits from a new employer during the
Benefits Continuation Period
(f)    Death. This Agreement shall automatically terminate upon the death of the
Employee and all monetary obligations of Company under Section 2 of this
Agreement shall be pro rated to the date of death and paid to the Employee’s
estate.
(g)    Disability. The Company may terminate the Employee’s employment if the
Employee is unable to perform any of the duties required under this Agreement
for a period of three (3) consecutive months due to a “Total and Permanent
Disability”. The term “Total and Permanent Disability” shall mean the existence
of a permanent physical or mental illness or injury, which renders the Employee
incapable of performing any material obligations or terms of this Agreement. Any
dispute regarding the existence of a Total and Permanent Disability shall be
resolved by a panel of three (3) physicians, one selected by Company, one
selected by the Employee, and the third selected by the other two physicians. A
termination of employment pursuant to this Section 3(f) shall constitute a
termination for Cause.
4.    At-Will Employment. The Employee will be an “at-will” employee of the
Company, which means the employment relationship can be terminated by either the
Employee or the Company for any reason, at any time, with or without prior
notice and with or without cause. The Company makes no promise that the
Employee’s employment will continue for any particular period of time, nor is
there any promise that it will be terminated only under particular
circumstances. No raise or bonus, if any, shall alter the Employee’s status as
an “at-will” employee or create any implied contract of employment. Discussion
of possible or potential benefits in future years is not an express or implied
promise of continued employment. No manager, supervisor




--------------------------------------------------------------------------------




or officer of the Company has the authority to change the Employee’s status as
an “at-will” employee. The “at-will” nature of the employment relationship with
the Employee can only be altered by a written resolution approved by the Board.
5.    Non-Solicitation.
(a)    Non-Solicit. The Employee agrees that during the term of the Employee’s
employment with the Company, and for a period of twelve (12) months immediately
following the termination of the Employee’s employment with the Company for any
reason, whether with or without Cause or Good Reason, the Employee shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s or its affiliates’ employees or consultants to terminate such
employee’s or consultant’s relationship with the Company or its affiliates, or
attempt to solicit, induce, recruit, encourage or take away employees or
consultants of the Company or any of its affiliates, either for the Employee or
for any other person or entity. Further, during the Employee’s employment with
the Company or any of its affiliates and at any time following termination of
the Employee’s employment with the Company or any of its affiliates for any
reason, with or without Cause or Good Reason, the Employee shall not use any
confidential information of the Company or any of its affiliates to attempt to
negatively influence any of the Company’s or any of its affiliates’ clients or
customers from purchasing Company products or services or to solicit or
influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct such person’s or entity’s purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company or any of its affiliates.
(b)    Specific Performance. In the event of the breach or threatened breach by
the Employee of this Section 5, the Company, in addition to all other remedies
available to it at law or in equity, will be entitled to seek injunctive relief
and/or specific performance to enforce this Section 5.
6.    Director and Officer Liability Insurance; Indemnification. During the term
of the Employee’s employment hereunder, the Employee shall be entitled to the
same indemnification and director and officer liability insurance as the Company
and its affiliates maintain for other corporate officers.
7.     Proprietary Information and Inventions Assignment Agreement. The Employee
has executed and delivered the Company’s standard Employee Proprietary
Information and Inventions Assignment Agreement or similar agreement and the
Employee represents and warrants that the Employee shall continue to be bound
and abide by such Employee Proprietary Information and Inventions Assignment
Agreement or similar agreement.
8.    Attention to Duties; Conflict of Interest. While employed by the Company,
the Employee shall devote the Employee’s full business time, energy and
abilities exclusively to the business and interests of the Company, and shall
perform all duties and services in a faithful and diligent manner and to the
best of the Employee’s abilities. The Employee shall not, without the Company’s
prior written consent, render to others services of any kind for compensation,
or engage in any other business activity that would materially interfere with
the performance of the Employee’s duties under this Agreement. The Employee
represents that the Employee has no other outstanding commitments inconsistent
with any of the terms of this Agreement or the services to be rendered to the
Company. While employed by the Company, the Employee shall not, directly or
indirectly, whether as a partner, employee, creditor, shareholder, or otherwise,
promote, participate or engage in any activity or other business competitive
with the Company’s business. The Employee shall not invest in any company or
business which competes in any manner with the Company, except those companies
whose securities are listed on reputable securities exchanges in the United
States or European Union.
9.    Miscellaneous.
(a)    Severability. If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent that it is found to
be invalid or unenforceable and to the extent that to do so would not deprive
one of the parties of the substantial benefit of its bargain. Such provision
shall, to the extent allowable by law and the preceding sentence, be modified by
such arbitrator or court so that it becomes enforceable and, as modified, shall
be enforced as any other provision hereof, all the other provisions continuing
in full force and effect.
(b)    No Waiver. The failure by either party at any time to require performance
or compliance by the other of any of its obligations or agreements shall in no
way affect the right to require such performance or compliance at any time
thereafter. The waiver by either party of a breach of any provision hereof shall
not be taken or held to be a waiver of any preceding or succeeding breach of
such provision or as a waiver of the provision itself. No waiver of any kind
shall be effective or binding, unless it is in writing and is signed by the
party against whom such waiver is sought to be enforced.




--------------------------------------------------------------------------------




(c)    Assignment. This Agreement and all rights hereunder are personal to the
Employee and may not be transferred or assigned by the Employee at any time. The
Company may assign its rights, together with its obligations hereunder, to any
parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets; provided, however, that any such assignee assumes the Company’s
obligations hereunder.
(d)    Withholding. All sums payable to the Employee hereunder shall be reduced
by all federal, state, local and other withholding and similar taxes and
payments required by applicable law.
(e)    Entire Agreement. This Agreement, including the agreements referred to
herein (which are deemed incorporated by reference herein) constitute the entire
and only agreement and understanding between the parties governing the terms and
conditions of employment of the Employee with the Company and this Agreement
supersedes and cancels any and all previous contracts, arrangements or
understandings with governing the terms and conditions of the Employee’s
employment by the Company. In the event of any conflict between the terms of any
other agreement between the Employee and the Company entered into prior to the
Effective Date, the terms of this Agreement shall control.
(f)    Amendment. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended only by an agreement in writing executed by both
parties hereto.
(g)     Headings. The headings contained in this Agreement are for reference
purposes only and shall in no way affect the meaning or interpretation of this
Agreement. In this Agreement, the singular includes the plural, the plural
included the singular, the masculine gender includes both male and female
referents, and the word “or” is used in the inclusive sense.
(h)    Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including, personal
delivery by facsimile transmission or the third day after mailing by first class
mail) to the Company at its primary office location and to the Employee at her
address as listed on the Company payroll (which address may be changed by
written notice).
(i)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which, taken
together, constitute one and the same agreement.
(j)     Governing Law, Forum Selection, Jury Waiver. This Agreement and the
rights and obligations of the parties hereto shall be construed in accordance
with the laws of the State of California without giving effect to the principles
of conflict of laws. Any action, suit or other legal proceeding that is
commenced to resolve any matter arising under or relating to any provision of
this Agreement shall be commenced only in a court of the State of New Jersey
(or, if appropriate, a federal court located within Southern District of
Jersey), and the Company and the Employee each consents to the jurisdiction of
such a court. Both the Company and the Employee expressly waive any right that
any party either has or may have to a jury trial of any dispute arising out of
or in any way related to the Employee’s employment with or termination from the
Company.


[Remainder of Page Intentionally Left Blank]






















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Employee have executed this Employment
Agreement as of the date first above written.


PACIRA PHARMACEUTICALS, INC.:






By: /s/ David Stack    
David Stack
Chief Executive Officer




Employee:




/s/ Kristen Williams    
Kristen Williams


















































































--------------------------------------------------------------------------------




EXHIBIT A


Payments Subject to Section 409A


1.     Subject to this Exhibit A, any severance payments and benefits that may
be due under the Agreement shall begin only upon the date of the Employee’s
“separation from service” (determined as set forth below) which occurs on or
after the termination of the Employee’s employment. The following rules shall
apply with respect to distribution of the severance payments and benefits, if
any, to be provided to the Employee under the Agreement, as applicable:


(a)    It is intended that each installment of the severance payments and
benefits under the Agreement provided under shall be treated as a separate
“payment” for purposes of Section 409A. Neither the Company nor the Employee
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A.


(b)    If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments or benefits shall
be made on the dates and terms set forth in the Agreement.


(c)    If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is a “specified employee” (within the meaning of Section
409A), then:


(i)    Each installment of the severance payments and benefits due under the
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the Employee’s separation from service
occurs, be paid within the short-term deferral period (as defined under Section
409A) shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A and shall be paid at the time set forth in the Agreement; and


(ii)    Each installment of the severance payments and benefits due under the
Agreement that is not described in this Exhibit A, Section 1(c)(i) and that
would, absent this subsection, be paid within the six-month period following the
Employee’s “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, the Employee’s death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following the Employee’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
payments and benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the Employee’s second taxable year following the taxable year in
which the separation from service occurs.


2.    The determination of whether and when the Employee’s separation from
service from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h). Solely for purposes of this Exhibit A, Section 2, “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.


3.    The Company makes no representation or warranty and shall have no
liability to the Employee or to any other person if any of the provisions of the
Agreement (including this Exhibit) are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.




